                            UN ITED STA TES DISTR ICT CO URT
                            SOU TH ERN D ISTR ICT OF FLO RID A

                          CivilN o.l7-Blzz6-clv -M an'a/M atthew m an

RAN GER CON STRU CTION IN DU STRIES,
lN C.,

        Plaintiff,                                                  FILED BY                   D .C.

                                                                           FE2 25 2215
A LLIED W O RLD N A TION AL A SSU R AN CE                                  ANGELA E.NOBLE
CO M PAN Y ,                                                              CLERK U S DISI C1:
                                                                          s.D.o:duà.-w.
                                                                                      RB.
        Defendant.



                AM END ED I O R DE R D ENY IN G DEFEN D A N T'S M O TIO N
                     TO DISOUALIFY PLAINTIFF'S COUNSEL IDE 1851

        TH IS CA U SE is before the C ourt upon D efendant,A llied W orld N ational A ssurance

Company's(ûsDefendanf')M otion toDisqualifyPlaintiffsCounsel(skM otion'')gDE 1851. This
m atterwasreferred to the undersigned by United StatesDistrictJudge Kenneth A.M arra. See

DE 188. Plaintiff,RangerConstruction Industries,lnc.(diplaintiff')tiled aresponse (DE 1901,
andDefendantfiledareply(DE 197).
                                     1.      Evidentiaa H earinc

        The Courtheld an evidentiary hearing and oralargum enton the M otion on January 28,

2019,and January 29,2019. The Courtm ade its findings in open courtand orally denied the

M otion on January 29,2019. ln reaching its decision to deny the M otion,the Courtconsidered

the M otion,response,reply,the sealed transcriptand exhibits from the deposition ofD efendant's


1The Court's February 4, 2019Order(DE2161i
                                         ssolelyamendedtocorrectascrivener'serroronpagefive. See
f.n.4,infra.
                                                1
Rule 30(b)(6) designee Christopher Finneran (DE 1951, the 10 attorney-client privileged
docum ents provided to the Courtfor in camera review , the part
                                                              ies'hearing exhibits(DES203,
209,211,212,2131,the testimony ofRichard W eldy,Esq.,and W alter Andrews,Esq., the
argum entof the parties,and the entire docket in this case. This Order is intended to adoptthe

Court'soraltindings and rulingsand elaborate on them .

       D efendant initially m oved for disqualification of Plaintiff s counsel, H unton Andrew s

Kurth,onthebasisthat(1)defensecounselinadvertentlydisclosedsevenattorney-clientprivileged
docum ents- letters and em ails- betw een Fowler W hite, D efendant's coverage counsel in the

underlyingstatecaseand Defendant,andthat(2)Plaintiff'scounsel,uponreceiptofthoseseven
attorney-clientprivilegeddocuments,allegedly failed to abideby FederalRuleofCivilProcedure

26 and Rule 4-4.4 of the Rules Regulating the Florida Bar. A tthe January 28, 2019 hearing,

defensecounselexplained thatan additionaltlu'
                                            eeattorney-clientprivileged docum entsthatwere

intem alto D efendant and discussed the legaladvice or legalopinions provided to D efendantby

D efendant's currentcounselin thisfederalcase had also been inadvertently disclosed to Plaintiff.

Thus, the Court addressed a total of 10 attom ey-client privileged docum ents produced by

Defendantto Plaintiffin regard to the M otion forD isqualification.

       TheCoul'tseparatedtheevidentiaryhearing and oralargum entintofourissues,with Issues

11Iand IV being deem ed interrelated,asis suggested by the relevantcase law . The Courtm ade

individual findings and rulings as to each of the four issues. Those findings and rulings are

adopted as orally m ade in open courton January 28 and January 29, 2019,and they are f'
                                                                                      urther
discussed below and elaborated upon in thisO rder.

                                           1I.     O verview

       The factsunderlying this disqualification m otion establish that, unfortunately,law yers on
                                               2
both sidesofthe litigation acted poorly.

        Atthe heartofthis dispute is a disappointing butobvious inability ofopposing cotm selin

this case to talk and correspond with each other in good faith, to rely on each other's

representations,and to dealhonestly and squarely w ith one another. From itsinception,thiscase

has been replete w ith num erous and extensive discovery disputes, m yriad m otions, lengthy

hearings,and tinger-pointing by opposing counselagainsteach otherforvariousalleged bad acts.

The Courtdoesnotknow ifthisconductand m istrustisbased upon pastdealingsbetween counsel

ordue to otherfactors,butthe attorneysshould be aware thattheirconductisnothelping their

respective clients'positions in this litigation. In fact,itis downrightunproductive and silly.

       ln speciticreferenceto thedisqualification m otion,itiscleartotheCourtwhattranspired

here. D efendant's counsel,rushing in advance of the upcom ing 2018 Christm as holiday and

certain loom ing discovery deadlines, inadvertently produced 10 attorney-client privileged

docum ents outof a totalof approxim ately 14,500 discovery docum ents produced on D ecem ber

20,2018. That very large discovery production w as review ed by Plaintifps counsel over the

Christmasholiday,and on December28,2018,justbeforetheNew Year'sholiday,Plaintiffs
counsel advised Defendant's counsel in w riting that approxim ately 100 docum ents- w hich

appeared to be attorney-clientprivileged docum ents betw een Fow ler W hite and D efendant- had

been produced by D efendantw ithin thatlarge production,butthatPlaintiff would Ssassum e''that

those 100 or so docum ents w ere correctly produced and w ere,in fact, notprivileged.

       Plaintiffdid notspecifically identify the approxim ate 100 docum entsby Batesnumbers,

and w hatfollowed w as each side telling the other side thatthe otherside w as obligated to provide

thespecific Batesnum bersforthose approxim ate 100 docum ents. ln thisregard,there w asa level

of gam esm anship exhibited by counselon both sides,com bined w ith the nlsh of the holidays-
                                             3
and the flu and illnessofcounselon both sides- whieh affeded the responses of both sides'

counseland exacerbated and prolonged thisdispute.

        Thisallled to an unfortunate disqualitication dispute which hascaused the Courtto expend

extensive judicialresources,including presiding over atwo-day evidentiary hearing and oral
argum ent. W hatthe parties'counselseem to m iss in a1lofthisisthatifopposing counselw ould

havejustpicked up the phone ormetin person,honestly spoken to one another,jointly and
im mediately identified and specified the approxim ate 100 documentsatissue, and acted in good

faith with one anotherlike professionalattorneys are supposed to do, they could have quickly

resolved this m atter am ong them selves w ith a sim ple claw -back ofthe privileged docum ents by

DefendantunderFRE 502(b)orothersimilaragreement.z Thatdid nothappen,and now this
Courtwillproceed to explain and analyze this dispute in greaterdepth and announce in w riting its

nlling on D efendant'sM otion to D isqualify Plaintiff's Counsel.3

        111.    lssue O ne: W hether Defendant M et Its Burden of Establishin: that the 10
                D ocum ents atIssue W ere A ttornev-c lient Privileced Docum ents

        The Courtfinds thatthe 10 docum ents atissue are,in fact,covered by the attonzey-client


2TheCourtisfranklysurprisedthatthesophisticated attorneysinthiscasedidnotenterinto awritten502claw-
back agreementearly on in this litigation,eitherseparately oras partofan ESIProtocolA greem ent. Jessica
Wang,NonwaiverAgreementsW/prFederalRuleofEvidence502:X GlanceatQuick-peekandClawback
Agreements,56 UCLA L.Rev.1835,1844 (2009)(explaining thatclaw-back and quick-peek agreementsiçclearly
producesubstantialbenefits,suchassavingoncostsofprivilegereview and preservingprivilege.''l;seealso
Advisory CommitteeNotesto Fed.R.Evid.502(d)(statingthatsuch formalagreementsareçlbecomingincreasingly
importantin limitingthecostsofprivilegereview and retention,especially incasesinvolvingelectronicdiscovery'').
ThisCourtencouragescounselinallcasesinvolvinge-discoverytoconsiderthebenefitsofjointlyenteringintoa
502(d)claw-back agreementand/oran ESlProtocolAgreementearly on inthecase.
3çiA UnitedStatesMagistrateJudgehastheauthoritytoenteranorderdenyingsanctions(asopposedtoareport
andrecommendationsl.''Jeudinev,CityofHomesteai Florida,No.14-23896-C1V,2016WL9l3261,at*1(S.D.
Fla.Mar.9,2016)(citingQBE lns.Corp.v.JordaEnterprises,lnc.,277F.R.D.676,683n.2(S.D.Fla.2012)).tçAn
orderonthedisqualificationofcounselisanon-casedispositivematterthatmaybehandledbyamagistratejudgeas
apretrialdutyunder28U.S.C.j636(b)(1)(A).''1d.(citingEstateoflonesv.BeverlyHealth(fRehab.Senw,Inc.,
68F.Supp.2d 1304 (N.D.Fla.1999)).  ,seealsoBioM atrix Specialty Pharmacy,LLC v.HorizonHealthcareSenw,
lnc.,No.18-6l680-ClV,2018W L 6812842,at*1(S.D.Fla.Dec.27,20l8).

                                                     4
privilege. One argum entvigorously advanced by Plaintiff in its papers and atthe hearing w as

thatthe originalseven docum ents were neverpreviously placed on a privilege log by D efendant,

andthereforeanyclaim ofprivilegewaswaived. However,theCourtrejectsthisargumentasthe
evidence established w ithoutany doubtthatthe seven Fow ler W hite docum ents w ere previously

placed on tw o privilege logs- albeitw ith differentBates num bersthan they had w hen they w ere

produced on Decem ber20,2018- which w as due to a Cttagging error.''

        The inadvertent disclosure of D efendant's three additional internal docum ents reciting

legaladvice or legalopinions from defense counselin thisfederalcase w as uncovered so recently

thatDefendanthasnotyethad sufficienttim eto place them on a privilege log.

        A second argum ent advanced by Plaintiff in their papers and atthe hearing w as thatthe

docum ents could notbe considered to be attonw y-clientprivileged as they w ere created before4

D efendant reasonably anticipated litigation. ln other Nvords, in this case involving 10 solely

attomey-clientprivileged documents(and no claim byDefendantofwork productasto the 10
documentsatissue),Plaintiffarguesthataninsurancecompanysimply cannotmaintainattorney-
clientprivilegeoverdocum ents,if,atthetim e the attorney wasretained orrendered a legalopinion

or advice,the insurance com pany did notreasonably anticipate litigation. Plaintiff argues that

thisCourtmustread into an insurance company's(such asDefendant)claim ofattorney-client
privilege an absolute prerequisite that the insurance com pany m ust have reasonably anticipated

litigation in order for the insurance com pany to be able to advance a claim of attorney-client

privilege. Plaintiffarguesthat,since,in thiscase,Defendant's30(b)(6)representativetestified
thatD efendantdid notreasonably anticipate litigation untilthe date thisfederallaw suitw as filed



4Thepriorversion ofthisOrder(DE 2161containedascrivener'serrorin thatitstatedç<after''instead ofç'before.''
                                                 5
(November7,2017),then Defendant'sclaim ofattorney-clientprivilegeoverthe 10 documents
mustfail.TheCourtrejectsPlaintiffsargument.
       The Courtacknow ledges thatthere are a handfulof Florida appellate cases and Southern

D istrictofFlorida casesthathave seem ingly suggested or nlled thatthe attorney-clientprivilege

only attachesin the insurance com pany contextw hen the legaladvice w as obtained orrendered in

anticipationoflitigation. See,e.g.,BankersIns.Co.v.Fla.Dep'toflns.drTreasurer,755So.2d
729,729(F1a.Dist.Ct.App.2000).
                             ,1550BrickellAssocs.v.QBE lns.Co.,597F.Supp.2d 1334,
1336(S.D.Fla.2009).
                  ,Atriumsofpalm Beach Condo.Assn.,lnc.v.QBE Ins.,Co.,No.08-80543-
CIV,2009W L 10667478,at*3 (S.D.Fla.June 17,2009).
                                                ,Milinazzov.StateFarm Ins.Co.,247
F.R.D.691,697(S.D.Fla.2007).
       M ilinazzo appears to be the firstfederalcase in this circuitto rule in this m amw r. That

case states in relevantpart:

       ln an insurance context,the attorney-clientprivilegeonly attachesw hen an attorney
       performsactsforaninsurerinhisprocessionalgsiclcapacityan(sicqinanticipation
       oflitigation. See,e.g.,BankersIns.Co.v.Florida Dept.oflns.,755 So.2d 729
       (F1a.1stDCA 2000)(finding noattorney-clientprivilegeexistswhereattorney is
       merely(aconduit'fortheinsurer).
M ilinazzo,247 F.R .D .at697. Interestingly,Bankers Ins.Co.,the Florida state case relied upon

by M ilinazzo for this holding,does not so hold.A careful reading ofthe Bankers Ins. Co.case

show s that it does not state that an insurance com pany m ust reasonably anticipate litigation in

orderto asserta claim ofattorney-clientprivilege. To the extentM ilinazzo m ay have relied upon

Bankers lns.Co.forthatpurported holding,and to the extentPlaintiffRanger relies on Bankers

Ins.Co.tourgesuchaholdingfrom thisCourt,suchrelianceisrejected.
       W hatthe short,tw o-page BankersIns.Co.opinion states is as follow s:

       H ow ever, w e REVERSE the trial court's finding that an attorney-client
                                        6
       privilege attachesto com m unicationsbetween the appellantand George K .D elano
       w ith respect to the investigation of the D epartm ent's em ployee. The evidence
       dem onstrates thatD elano serves as the appellant's secretary and generalcounsel,
       butthe appellantpresented only argum ent,and no evidence,thathe undertook the
       investigation of the D epartm ent's em ployee in his professional capacity as
       general counsel, or that he undertook the investigation in anticipation of
       Iitigation in w hich the appellantw ould be a party....

1d.at729-30 (F1a.Dist.Ct.App.2000)(emphasisadded). Itappearsthatthetûor''in thebold
sentence above hasbeen overlooked by som e courts and by Plaintiff. Clearly,the Ctor''language

in Bankers Ins. Co. m eans that a corporate insurance com pany can claim the attorney-client

privilege if counselw as retained or tasked w ith providing an opinion in his orher professional

capacity as an attorney pr ifcounsel's investigation was undertaken in anticipation of litigation.
                         .




Plaintiff s argum enteffectively changes the kkor''to an tsand''in Bankers Ins.Co.,som ething the

Courtrejects.
       M oreover,itappearsto this Courtthatthe courts in the line of cases follow ing M ilinazzo

and Bankers lns. Co.m ay have som ewhat m isinterpreted the law or contlated a work-product

analysisw ith an attorney-clientprivilege analysisin the insurance com pany contextand overstated

the signiticance ofthe anticipation oflitigation issue in regard to an insurance com pany's claim of

attorney-clientprivilege. In fact,a close reading ofM ilinazzo show sthatitw as prim arily a w ork

productcase and only spent a few paragraphs discussing the ability ofan insurance com pany to

claim attorney-client privilege. 1d. at 696-97. The Court notes that M ilinazzo provides an

excellent, w ell-reasoned fram ew ork to analyze the work-product privilege in an insurance

com pany context, and this Court has previously relied upon M ilinazzo's excellent and w ell-

reasoned w ork productanalysis in deciding cases involving claim s ofw ork productby insurance

com panies. See,e.g.,Sun CapitalPartners,Inc.v.Tw in Ci/.y Fire Ins.Co.,N o.12-81397-ClV ,

2015W L 9257019,at*4(S.D.Fla.Dec.18,2015)*
                                         ,Embroidme.com,Inc.v.TravelersProp.Cas.
                                                7
Co.ofAm.,No.12-81250-CIV,2013W L 12094637,at*3 (S.D.Fla.Sept.9,2013). However,
the Court sim ply cannot follow M ilinazzo to the extent it requires that an insurance com pany

anticipate litigation in orderforthe attorney-clientprivilege to attach.

       To correctly analyze this issue,w e m usttirst go to the Florida Statute on attom ey-client

privilege. Thisisbecause state law providesthe rule ofdecision in diversity actions,such asthis

one, where a party asserts the attorney-clientprivilege. See, e.g., 1150 Brickell Assoc.,253

F.R .D .at 699.
              ,Fed.R.Evid.501. U nder the Florida Statutes,a Stclient''can be a corporation.

Fla.Stat.j 90.502(1)(b). Thestatutedefiningattonwy-clientprivilegealso statesthataisclient
has a privilege to refuse to disclose,and to preventany otherperson from disclosing,the contents

of contidentialcom m unications w hen such other person learned of the com m unication because

theyweremadeintherenditionoflegalservicestotheclient.'' Fla.Stat.j90.502(2). Thestatute
does notrequire thata corporation- such as an insurance com pany---establish thatitanticipated

litigation atthe tim e itretained counselor received legaladvice in order to invoke the attorney-

clientprivilege.

       H ow ever,Florida and federalcase 1aw has som ew hataltered the attorney-clientprivilege

analysis for corporations and hasheld thatclaim s of attorney-clientprivilege by corporationsare

subjecttoûsheightenedscrutiny.'' Courtshavedeterminedthattheproperinquiryforacorporation
iswhether(a)tithecommunication wouldnothavebeen madebutforthecontemplationoflegal
services,''and(b)whethertheSfcontentofthecommunicationrelatestothelegalservicesbeing
rendered....'' Arlen HouseE.Condo.Ass'
                                     n,Inc.v.QBE Ins.(Europe)Ltd.,N0.07-23199-C1V,
2008 W L 11333859,at *4 (S.D.Fla.Aug.27,2008) (citing Southern Bell Telephone and
Telegraph Co.v.Deason,632 So.2d 1377,1383 (Fla.1994)). M oreover,Sflwlherealawyeris
engaged to advise a person as to business m atters as opposed to legal m atters,or when he is
                                              8
em ployed to act sim ply as an agentto perform som e non-legalactivity fora client ...there is no

privilege.'' Cutrale Citrus Juices USA,lnc.v.Zurich Am erican lns.G roup,Case N o.5:03-cv-

420-Oc-10GRJ,2004 W L 525191,*3(M .D.Fla.Sept10,2004).
       The Courtagreesw ith thisbody ofcase law w hich requiresStheightened scrutiny''w hen a

corporation claim s attom ey-clientprivilege. But this heightened scrutiny does not m ean thata

corporation doing business asan insurance com pany m ustanticipate litigation in orderto be able

to claim or assertthe attorney-client privilege. The Courtbelieves that requiring an insurance

com pany to anticipate litigation in orderfor itto assertan attorney-clientprovide w ould notonly

constituteamisreadingoftheapplicableFla.Stat.j90.502andcaselaw,itwouldalsopartially,
and im properly,eviscerate the attorney-clientprivilege for insurance com paniesw ho retain legal

counselforlegaladvice when litigation isnotyetanticipated.

       M oreover,itisclearthat,in the insurance context,tsno privilege attachesw hen an attorney

perfonnsinvestigativeworkinthecapacityofaninsuranceclaimsadjuster,ratherthanasalawyer,
(butl simply because (the attorney'sl assigned duties were investigative in nattlre''does not
preclude an assertion of the attonwy-client privilege. Arlen H ouse E.Condo.Ass'
                                                                               n,Inc.,2008

W L 11333859,at*5;Cutrale,2004W L 525191,at*3.Therefore,ûûgtjherelevantquestion isnot
whether gthe attomeyl was retained to conduct an investigation, but rather,whether this
investigation was related to the rendition of legal services. lf it w as ... the privilege is not

w aived.'' 1d. The Courtagrees w ith theArlen H ouse analysis.

       W hile itm akes sense that the attorney-client privilege can only be claim ed by com orate

insurers- and corporations in general- w hen their counsel is actually rendering legalservices,

and notworkinginanotherseparatecapacity such asaclaimsadjustor,itiswhollyillogicalthat
the attorney-client privilege w ould not apply in the insurance com pany context unless the
                                              9
insurance com pany anticipates litigation at the tim e counselis retained orthe legal services are

rendered. A ttorneys often perform legalservices and renderlegaladvice forcorporate insurers

before the corporate insurer reasonably anticipates litigation. To say that such legaladvice and

legal opinions are not covered by the attorney-clientprivilege w ould be nonsensicaland w ould

unfairly rem ove attorney-clientprotection forcorporate insurersin such circum stances.

       ltseem s thatsom e courts m ighthave possibly contlated the attorney-clientprivilege and

w ork product doctrine. In fact, several post-M ilinazzo cases have seem ingly abandoned the

Sdanticipation of litigation'' requirem ent with regard to the application of the attorney-client

privilege for com orations. See,e.g.,ln re D enture Cream Prod.Liab.Litig.,N o.09-2051-M D ,

2012 W L 5057844,at*6 (S.D.Fla.Oct.18,2012).
                                           ,Mossv.GEICO Indem.Co.,No.5:IO-CV-
104-OC-10TBS,2012 W L 1623923,at*3 (M .D.Fla.M ay9,2012)litigation;Abby v.Paige,No.
10-23589-C1V,2011W L 13223681,at*3(S.D.Fla.Nov.30,2011). TheCourtagreesandfinds
thata corporation doing business as an insurance com pany should notbe estopped from claim ing

an attorney-clientprivilege m erely because thatinsurance com pany did notreasonably anticipate

litigation atthe tim e counselw asretained oratthe tim e the legalservicesw ere rendered. To rule

otherwise would be an absurdity.

       The realtestforw hetherthe attonw y-clientprivilege attaches in the contextof corporate

insurersiswhethertheattorneyfunctionedasamereconduit,claimsadjustororclaim investigator,
or rather,whether the attom ey functioned in the attorney's professionalcapacity in dispensing

legaladvice. BankersIns.Co.,755 So.2d at729. Clearly,the privilege should notattach when

the attorney isworkingforthe corporate insurersolely asa conduit,claimsadjustorora mere
claim investigator rather than as an attorney rendering legal advice or legalservices. But the

attorney-clientprivilege should attach w hen the law yerisrendering legaladvice or legalservices
                                                l0
to a corporate insurer even if no litigation is reasonably anticipated by the insurer at the tim e

counsel is retained or at the tim e the legal advice or legal service are rendered. Plaintiffs

argum ent that D efendant sim ply cannot claim attom ey-client privilege as to seven of the 10

docum ents at issue because D efendantdid notanticipate litigation atthe tim e Fow ler W hite was

retained oratthe tim e Fow ler W hite provided legaladvice or legalservicesto D efendantis tlatly

rejected. Perhapsin certain factualcircumstancesthedatethatthecoporateinsurerreasonably
anticipated litigation m ight be considered as one potentially relevant factor in an analysis of an

insurance com pany's claim of attorney-client privilege'
                                                       , how ever,such a factor should not be

determ inativenordeem ed to be a prerequisite to a corporate insurer'sability to claim the attonzey-

client privilege.ln this case, Fow ler W hite w as not in-house counsel,but rather w as outside

coverage cotm selfor Defendant. Fow ler W hite w as notacting asa conduit,claim s investigator,

orclaim s handler. Fowler W hite w as providing legaladvice and legalservices to Defendantin

itscapacity asoutsidecoverage counsel,and itm attersnotw hetherD efendantanticipated litigation

atthe tim e Fow ler W hite w as retained or at the tim e Fow ler W hite rendered its legal advice or

legalservices.

       In the instantcase,the Courthas carefully reviewed the 10 docum ents atissue in cam era

and finds that they are protected by the attom ey-client privilege. Fow ler W hite was clearly

retained by Defendant in the contem plation of legal services. M oreover,the content of the

docum ents sufficiently establishes thatFow lerW hite w as rendering legalservices and w as acting

inthecapacityoflegalcounselandnotasaclaim investigator,claimsadjustor,monitor,ormere
conduit. D efendant'sclaim ofattorney-clientprivilege over seven ofthe 10 docum ents isproper

and islegallyandfactuallyjustified.
       The other three docum ents were internal docum ents of D efendant w hich recited legal
advice oropinionsrendered by D efendant's currentlegalcounselin thisfederalcase. Thosethree

docum ents are clearly protected by the attorney-clientprivilege.




        lV .      IssueTw o:W hether DefendantM etIts Burden ofEstablishing thatltDid N ot
                  W aive Its Claim ofAttornev-c lientPrivilece asto the 10 D ocum ents

        U pon carefulreview of a1lthe evidence and testim ony subm itted on this issue,and upon

listening to the testim ony and observing the dem eanorofR ichard W eldy,Esq.,the Courtfindsthat

D efendanthasm etitsburden of establishing that itdid notw aive the attorney-clientprivilege as

to the 10 docum ents. First,D efendantdid notw aivethe privilege by failing to includetheoriginal

seven Fow lerW hite docum entson aprivilege 1og asD efendantdid,in fact,includethe docum ents

on two previous privilege logs- albeitw ith differentBatesnum bersthan they had w hen produced

on D ecem ber 20,2018,w hich w as due to a Cttagging error.'' A dditionally,due to the tim ing of

their production, D efendant did not yet have an opportunity to place any of the other three

docum entsinternalto D efendanton a privilege log,butthey w illdo so prom ptly.

         Second,theCourtfindsthatDefendanthasestablished thatits counselacted in com pliance

with FederalRule ofEvidence 502(b)5 and FederalRule ofcivilProcedure 26(b)(5)(B)6.


5(b)InadvertentDisclosure.W henmadeinafederalproceedingorto afederalofficeoragency,thedisclosure
doesnotoperate asa waiverin a federalorstate proceeding if:
(1)thedisclosure isinadvertent;
(2)theholderoftheprivilegeorprotectiontook reasonablestepsto preventdisclosure',and
(3)theholderpromptlytook reasonablestepsto rectify theerror,including(ifapplicable)following FederalRuleof
CivilProcedure26(b)(5)(B).
Fed.R.Evid.502.

6lnformationProduced.lfinformationproducedindiscoveryissubjecttoaclaim ofprivilegeorofprotectionas
trial-preparation m aterial,the party m aking the claim m ay notify any party thatreceived the inform ation ofthe claim
and the basis forit. Afterbeing notified,a party m ustprom ptly return,sequester,ordestroy the specified
information and any copiesithas;mustnotuse ordisclose the inform ation untilthe claim isresolved;m usttake
reasonable stepsto retrieve the inform ation ifthe party disclosed itbefore being notified;and m ay prom ptly present
                                                          12
A pproxim ately 14,500 docum entsw ere produced by DefendantA llied on D ecem ber20,2018,and

only 10 docum ents of that large batch of docum ents were produced in enor. W e all m ake

m istakes,and D efendant'scotm selm ade onehereby inadvertently producing those 10 doctlm ents.

ltis im portantto note,how ever,the contextwithin w hich this m istaken,inadvertentproduction

w as m ade by D efendant's counsel.

        D efendant m ade its production of docum ents on D ecem ber 20,2018- right before the

Christm as holiday. Plaintiff's counselsentD efendant's counsellengthy correspondence at4:00

p.m .on Friday,D ecem ber28,2018,rightbefore the N ew Year's holiday,stating in part,and at

the very end of the letter,thatD efendant had produced som e correspondence involving Fowler

W hitewhich may have been subjectto attorney-clientprivilege. Defendant'scotmsel'softice
wasclosed forthe holidaysuntilJanuary 2,2019,w hich w as clearly reasonable. The D ecem ber

28,2018 correspondence,from A ndrea D eField,Esq.,at Plaintiff's law tirm did notspecify the

Bates num bers of the seven docum ents contained w ithin the approxim ate 100 pages of Fow ler

W hite docum ents,butthe Courtnotesthatshe w asillw ith the flu overthe holidaysand ultim ately

hospitalized,w hich certainly accountsforany alleged deficiency in the letter.

        Plaintiff'scounsel,D avid Costello,Esq.,called D efendant'scounsel,Richard W eldy,Esq.,

in the m orning on January 2,2019,and they ultim ately participated in a telephone conference that

afternoon regarding discovery. M r.W eldy and M r.Costello specifically discussed the Fowler

W hite docum ents at issue,and M r.W eldy told M r.Costello thatany Fow ler W hite docum ents

containing legal advice or opinions w hich had been inadvertently disclosed to Plaintiff by



the inform ation to the courtundersealfora determ ination ofthe claim .The producing party mustpreservethe
information untilthe claim isresolved.
Fed.R.Civ.P.26(b)(5)(B).
D efendantshould be segregated,returned to D efendantand destroyed by Plaintiff. M r.Costello

requested the Bates num bers ofthe docum ents atissue from M r.W eldy,and M r.W eldy w anted

those sam eBatesnum bersfrom M r.C ostello,butneithercounselapparently knew them forcertain

atthattim e. M r.W eldy prom ised to puthisrequestin w riting,buthe failed to do so untilJanuary

7,2019,afterthedepositionofDefendant's30(b)(6)representativewheretheissuecametoahead.
M r.W eldy,itshould be noted,suffered from the flu from January 4 to January 8,2019,which w as

certainly partofthe cause ofthe delay and any deficiencies in hisresponse.

       Under the facts of this case, Defendant's counsel's disclosure of the 10 attorney-client

privileged docum ents w as clearly inadvertent. The holder of the privilege,D efendant and its

counsel,took reasonable stepsto preventdisclosure. D efendant'scounselutilized the servicesof

ajuniorassociate,seniorassociate,and an e-discovery vendorto siftthrough thevoluminous
documentsresponsivetoPlaintiff'sdiscoveryrequests,andjustafew documentswereimproperly
m is-tagged by m istake. A dditionally,Defendant's counseltook reasonable steps to rectify the

enorasestablished above. Rule 26(b)(5)(B)doesnotrequire thatthe holderofthe privilege
im m ediately provide Bates num bers for the privileged docum ents,although thatw ould surely be

the bestpractice if the Bates num bers w ere know n atthe tim e. M r.W eldy did prom ptly notify

M r.Costello of Defendant's claim of attorney-clientprivilege as to the Fow ler W hite attorney-

clientprivileged docum entsand dem anded return ofthe docum ents. Thatw as clearly sufficient

underthe applicable rules.

       The docum entswere inadvertently produced,and no w aiverofthe attorney-clientprivilege

OCCUITCd.7


7 Asto theone docum entBates stamped AW N AC02050,Defendanthasagreed to redactthe documentasdiscussed
in open courtand provide aredacted version ofthe documentto Plaintiff. Thatshallbe done forthw ith.
                                                 14
        V.      lssue Three: W hether Defendant M et Its B urden of Establishin: that
                PlaintifpsCounselFailed to Complv with Rule 26(b)(5)(B)and Florida Bar
                Rule 4-4.4

        Upon carefulreview ofallofthe evidence subm itted asto this issue and upon listening to

thetestim ony and observing thedem eanorofW alterAndrew s,Esq.,the CourttindsthatD efendant

did not m eet its burden of establishing that Plaintiff s counsel failed to com ply w ith Rule

26(b)(5)(B)and Rule4-4.4 oftheRulesRegulatingtheFloridaBa/ upon learningofPlaintiff's
receiptofprivileged docum ents. In otherw ords,the evidence establishesthatPlaintiff s counsel

m etitsbasic obligationsunderthe rules- although Plaintiff'scounsel'sconductw as notperfect.

        Plaintiff s counsel'sD ecem ber28,2018 correspondence did raise the issue ofD efendant's

production ofdocum entsinvolving Fow lerW hite,even though the correspondence did notspecify

the Bates num bers for the docum ents in question and stated that Plaintiff's counsel w ould

'tassume''awaiverofanyclaim byDefendantofattorney-clientprivilege. TheCourtrejectsany
such tiassum ption''of w aiver by a receiving counsel ofpotentially privileged docum ents as the

applicable rules do not perm it an attorney to Siassum e'' w aiver. H ow ever, the tim ing of the

production around the holidays,the rushed review that follow ed over the holidays,the factthat

Andrea DeField,Esq.,was hospitalized with an illness,and the factthatW alterAndrews,Esq.,

was scheduled to attend his ow n daughter's w edding and related fam ily events,a11affected and

m itigated Plaintiff scounsel's im perfectconductin this case.

        M oreover,the evidence show s that,once Plaintiff s counselreceived the Bates num bers

forthe docum entsw hich Defendant'scounselclaim ed w ere attorney-clientprivileged,Plaintiff s



B A lawyerwho receives adocum entorelectronically stored information relating to the representation ofthe
Iawyer'sclientand knowsorreasonably should know thatthe docum entorelectronically stored inform ation was
inadvertently sentmustpromptly notifythesender. Fla.BarRule4-4.4(b).
                                                    15
counseldid reasonably prom ptly segregate,return and destroy the docum ents. Additionally,only

three ofthe 10 docum ents were attem pted to be used in any m anner by Plaintiff s counsel,and

only ata deposition w here Plaintiff's cotm seltestitied thathe w as m erely trying to establish the

basis for Defendant's claim of attorney-clientprivilege. Finally,any potentially prejudicial
substantive answ ers to the lim ited questions by Plaintiff s counsel at that deposition w ere not

providedbyDefendant's30(b)(6)witness,butratherwereobjectedtobyDefendant'scounselwho
instnzcted the witnessnotto answ erthe questions.

        V 1.     lssue Four:W hether D efendantM etIts Burden ofEstablishine thatThere ls
                 a Possibilitv that Plaintifr s CounselH as Received an U nfair Inform ational
                 A dvantage

        U pon consideration ofallthe relevantevidence,testim ony and argum ents,the Courttinds

that D efendant has not m et its burden of establishing that there is a possibility that Plaintiff s

counsel has received an unfair inform ational advantage. The attorney-client privileged

docum ents have not been used in an am ended com plaint or other pleading. The only real

attem pted use ofthree ofthe 10 docum entsw as ata deposition as discussed above,and there isno

possibilityofprejudicebaseduponthosequestions,whichwere,forthemostpast,objectedtoand
notansw ered. A dditionally,law yers'opinionsasto punitive dam ages and supersedeasbondsare

notrelevantastheCourtisresponsibleforintep reting acontract. Interpretation ofan insurance

contractis a legalissue to be m ade by the Courtby looking atthe contractlanguage. Thisfurther

militatesagainstthepossibilityofanyprejudicewhatsoevertoDefendant.g
        V1I.      D isqualification isN otProper or A ppropriate

9 lnitsresponsetotheMotiontoDisqualify(DE 190,p.8J,PlaintiffattemptstomaketheargumentthatDefendant
anditscounselviolatedRule11infilingthemotiontodisqualifyPlaintiff'scounsel. However,theCourtrejects
thisargument. Aftercarefully review ing a1lofthe evidence and testim ony in relation to the m otion to disqualify,it
iscleartotheCoul' tthatDefendantand itscounseldidnotGlethe motionto disqualifyforan im properpurpose,nor
did they advance argumentswhich were frivolousorhad no evidentiary support.
       In sum ,Plaintiff's counselshould notbe disqualified. In addition to the analysis above,

the Courtdenies the M otion for the follow ing reasons. First, disqualification is an extrem e

sanctionwhichisnotjustifiedinthiscase. Second,thiscomplexandfact-intensivecasehasbeen
pending forsom e tim e and hasreached the tinalstagesofdiscovery. Requiring Plaintiffto retain

new cotmseland getthem up to speed this late in the litigation would be unduly expensive and

btlrdensome. Disqualification ofPlaintiffscounselwould severely prejudice Plaintiffand is
wholly unnecessary underthe factsofthiscase. Third,D efendantcreated thisproblem in thefirst

place by inadvertently producing privileged docum ents. Both sides share the blam e for w hat

occurred in this case and this m ilitates against disqualification. Fourth, m any Fow ler W hite

documentsnotsubjecttoaclaim ofattomey-clientprivilegewereproducedbyDefendantinApril
2018 and D ecem ber2018,
                       .thus,itw asdifticult,ifnotim possible,forPlaintiff'scounselto quickly

determine which documents were inadvertently disclosed and subject to the attorney-client
privilege and w hich w erenot. Fifth,Plaintiff'scounselnotified D efendant'scounselofa possible

attorney-clientprivilege problem im m ediately. Sixth,Plaintiff s counselw as m adly scram bling

to review 14,500 docum ents overtheholidaysand wasgiven no initialguidancefrom D efendant's

counselabout which docum ents w ere allegedly privileged. Seventh,Plaintiff's counselcannot

recallwhatthe privileged docum entseven discussed. Eighth,the Courtcan curetheproblem with

less drastic m eans by im posing prophylactic m easures,as sum m arized below .

       Based On the foregoing, and as stated in open courton January 29, 2019, it is hereby

O R D ER ED asfollow s:

                  Defendant'sM otiontoDisqualifyPlaintiff'sCounselgDE 1851isDENIED.
        2.          Plaintiff is not pennitted to utilizc any of the 10 attorney-client privileged

                    docum ents atissue,or any ofthe specific inform ation directly and exclusively

                    obtained from the 10 docum ents,in this case or in any other case involving

                    D efendant. Plaintiff s counsel and Plaintiff shall ensure that they have

                    destroyed al1copies of the 10 docum ents and shallreaffirm and certify to the

                    Courtandopposingcounselthattheyhavedonesowithinseven(7)daysofthe
                    date ofthisOrder. Ifin thefuture Plaintiff's counselorPlaintiffdo utilize any

                    of the 10 doctlm ents or the specitic inform ation directly and exclusively

                    obtained from those specific docum ents, the Court is w illing to revisit the

                    disqualification issue.lo The court, how ever,strongly expects such action not

                    to be necessary.

        3.          Thetemporary stay thatwasordered by theCourtonJanuary 15,2019 (DES
                     192,1931islifted. Thepartiesareorderedtoexpeditiouslyandcooperatively
                    com plete discovery in thiscase.

                    In lightofthis dispute and the discovery delays occasioned by this dispute,the

                    January 31, 2019 cut-off date for discovery and dispositive m otions is

                    obviously untenable. A s announced in open Courton January 29,2019,the

                    discovery cut-off and dispositive m otion deadline are both hereby extended to

                    M arch 4,2019,withoutprejudice to the parties'ability to requestfurther
                    extensions,ifnecessaryandjustified,forconsiderationbytheCourt.



10ofcourse,asdiscussed previously in thisOrder,once redacted and produced by D efendant,the docum entIabeled
A W NAC02050 can be used by Plaintiff.
      D O N E and O RD ERE D in Cham bers atW estPalm Beach,Palm Beach County,Florida,
    e4
this 5 KayofFebnzary, 2019.


                                              W ILLIA M M A TTH EW M AN
                                              United States M agistrate Judge




                                         19
